
	

113 HR 5137 IH: Asylum Reform and Border Protection Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5137
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Chaffetz (for himself, Mr. Goodlatte, Mr. Smith of Texas, Mr. Chabot, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Agriculture, Natural Resources, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify the treatment of unaccompanied alien children who are in Federal custody by reason of
			 their immigration status, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Asylum Reform and Border Protection Act of 2014.
		2.Safe removal of minors
			(a)Country agreementsSection 235(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)(2)) is amended to read as follows:
				
					(2)Country agreementsThe Secretary of State shall negotiate agreements between the United States and other countries
			 with respect to the repatriation of children. Such agreements shall be
			 designed to protect children from severe forms of trafficking in persons,
			 and shall, at a minimum, provide that—
						(A)no child shall be returned to the child's country of nationality or of last habitual residence
			 unless returned to appropriate employees or officials, including child
			 welfare officials where available, of the accepting country's government;
						(B)no child shall be returned to the child's country of nationality or of last habitual residence
			 outside of reasonable business hours; and
						(C)border personnel of the countries that are parties to such agreements are trained in the terms of
			 such agreements..
			(b)RepealsSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)) is amended—
				(1)by striking paragraphs (3) and (4);
				(2)by striking paragraph (5)(D); and
				(3)by redesignating paragraph (5) as paragraph (3).
				(c)Screening of applicants for admissionSection 235(b)(1)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)(i)) is
			 amended by striking (other than an alien described in subparagraph (F)) and inserting (including a child, whether or not the child is an unaccompanied alien child (as defined in section
			 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))), but not
			 including an alien described in subparagraph (F)).
			3.Clarification of intent regarding taxpayer-provided counselSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended—
			(1)by striking (at no expense to the Government); and
			(2)by adding at the end the following:
				
					Notwithstanding any other provision of law, in no instance shall the Government bear any expense
			 for counsel for any person in removal proceedings or in any appeal
			 proceedings before the Attorney General from any such removal proceedings..
			4.Special immigrant juvenile visasSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is
			 amended by striking and whose reunification with 1 or both of the immigrant's parents is not viable due and inserting and who cannot be reunified with either of the immigrant’s parents due.
		5.Credible fear interviewsSection 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)) is
			 amended by striking 208. and inserting 208, and it is more probable than not that the statements made by the alien in support of the
			 alien’s claim are true..
		6.Recording expedited removal and credible fear interviews
			(a)In generalThe Secretary of Homeland Security shall establish quality assurance procedures and take steps to
			 effectively ensure that questions by employees of the Department of
			 Homeland Security exercising expedited removal authority under section
			 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) are asked
			 in a uniform manner, and that both these questions and the answers
			 provided in response to them are recorded in a uniform fashion.
			(b)Factors relating to sworn statementsWhere practicable, any sworn or signed written statement taken of an alien as part of the record of
			 a proceeding under section 235(b)(1)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied by a recording of the
			 interview which served as the basis for that sworn statement.
			(c)InterpretersThe Secretary shall ensure that a competent interpreter, not affiliated with the government of the
			 country from which the alien may claim asylum, is used when the
			 interviewing officer does not speak a language understood by the alien and
			 there is no other Federal, State, or local government employee available
			 who is able to interpret effectively, accurately, and impartially.
			(d)Recordings in immigration proceedingsRecordings of interviews of aliens subject to expedited removal shall be included in the record of
			 proceeding and shall be considered as evidence in any further proceedings
			 involving the alien.
			(e)No private right of actionNothing in this section shall be construed to create any right, benefit, trust, or responsibility,
			 whether substantive or procedural, enforceable in law or equity by a party
			 against the United States, its departments, agencies, instrumentalities,
			 entities, officers, employees, or agents, or any person, nor does this
			 section create any right of review in any administrative, judicial, or
			 other proceeding.
			7.Parole reform
			(a)In generalParagraph (5) of section 212(d) (8 U.S.C. 1182(d)) is amended to read as follows:
				
					(5)Humanitarian and public interest parole
						(A)In generalSubject to the provisions of this paragraph and section 214(f)(2), the Secretary of Homeland
			 Security, in the sole discretion of the Secretary of Homeland Security,
			 may on a case-by-case basis parole an alien into the United States
			 temporarily, under such conditions as the Secretary of Homeland Security
			 may prescribe, only—
							(i)for an urgent humanitarian reason (as described under subparagraph (B)); or
							(ii)for a reason deemed strictly in the public interest (as described under subparagraph (C)).
							(B)Humanitarian paroleThe Secretary of Homeland Security may parole an alien based on an urgent humanitarian reason
			 described in this subparagraph only if—
							(i)the alien has a medical emergency and the alien cannot obtain necessary treatment in the foreign
			 state in which the alien is residing or the medical emergency is
			 life-threatening and there is insufficient time for the alien to be
			 admitted through the normal visa process;
							(ii)the alien is needed in the United States in order to donate an organ or other tissue for transplant
			 into a close family member; or
							(iii)the alien has a close family member in the United States whose death is imminent and the alien
			 could not arrive in the United States in time to see such family member
			 alive if the alien were to be admitted through the normal visa process.
							(C)Public interest paroleThe Secretary of Homeland Security may parole an alien based on a reason deemed strictly in the
			 public interest described in this subparagraph only if the alien has
			 assisted the United States Government in a matter, such as a criminal
			 investigation, espionage, or other similar law enforcement activity, and
			 either the alien’s presence in the United States is required by the
			 Government or the alien’s life would be threatened if the alien were not
			 permitted to come to the United States.
						(D)Limitation on the use of parole authorityThe Secretary of Homeland Security may not use the parole authority under this paragraph to permit
			 to come to the United States aliens who have applied for and have been
			 found to be ineligible for refugee status or any alien to whom the
			 provisions of this paragraph do not apply.
						(E)Parole not an admissionParole of an alien under this paragraph shall not be considered an admission of the alien into the
			 United States. When the purposes of the parole of an alien have been
			 served, as determined by the Secretary of Homeland Security, the alien
			 shall immediately return or be returned to the custody from which the
			 alien was paroled and the alien shall be considered for admission to the
			 United States on the same basis as other similarly situated applicants for
			 admission.
						(F)Report to CongressNot later than 90 days after the end of each fiscal year, the Secretary of Homeland Security shall
			 submit a report to the Committees on the Judiciary of the House of
			 Representatives and the Senate describing the number and categories of
			 aliens paroled into the United States under this paragraph. Each such
			 report shall contain information and data concerning the number and
			 categories of aliens paroled, the duration of parole, and the current
			 status of aliens paroled during the preceding fiscal year..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month
			 beginning more than 60 days after the date of the enactment of this Act.
			8.Report to Congress on parole procedures and standardization of parole procedures
			(a)In generalThe Attorney General and the Secretary of Homeland Security shall jointly conduct a review, and
			 report to the Judiciary Committees of the House of Representatives and the
			 Senate, not later than 180 days after the date of the enactment of this
			 Act, and annually thereafter, regarding the effectiveness of parole and
			 custody determination procedures applicable to aliens who have established
			 a credible fear of persecution and are awaiting a final determination
			 regarding their asylum claim by the immigration courts. The report shall
			 include the following:
				(1)An analysis of the rate at which release from detention (including release on parole) is granted to
			 aliens who have established a credible fear of persecution and are
			 awaiting a final determination regarding their asylum claim by the
			 immigration courts throughout the United States, and any disparity that
			 exists between locations or geographical areas, including explanation of
			 the reasons for this disparity and what actions are being taken to have
			 consistent and uniform application of the standards for granting parole.
				(2)An analysis of the effect of the procedures and policies applied with respect to parole and custody
			 determinations both by the Attorney General and the Secretary on the
			 alien’s pursuit of their asylum claim before an immigration court.
				(3)An analysis of the effectiveness of the procedures and policies applied with respect to parole and
			 custody determinations both by the Attorney General and the Secretary in
			 securing the alien’s presence at the immigration court proceedings.
				(b)RecommendationsThe report should include recommendations with respect to whether the existing parole and custody
			 determination procedures applicable to aliens who have established a
			 credible fear of persecution and are awaiting a final determination
			 regarding their asylum claim by the immigration courts both respect the
			 interests of aliens and ensure the presence of the aliens at the
			 immigration court proceedings. The report should include an assessment on
			 corresponding failure to appear rates, inabsentia orders, and absconders.
			9.Grounds of inadmissibility and deportability for alien gang members
			(a)Definition of gang memberSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at
			 the end the following:
				
					(53)
						(A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons that has as one of
			 its primary purposes the commission of 1 or more of the following criminal
			 offenses and the members of which engage, or have engaged within the past
			 5 years, in a continuing series of such offenses, or that has been
			 designated as a criminal gang by the Secretary of Homeland Security, in
			 consultation with the Attorney General, as meeting these criteria. The
			 offenses described, whether in violation of Federal or State law or
			 foreign law and regardless of whether the offenses occurred before, on, or
			 after the date of the enactment of this paragraph, are the following:
							(i)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
							(ii)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277
			 (relating to aiding or assisting certain aliens to enter the United
			 States), or section 278 (relating to importation of alien for immoral
			 purpose).
							(iii)A crime of violence (as defined in section 16 of title 18, United States Code).
							(iv)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim,
			 or informant, or burglary.
							(v)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to
			 fraud and related activity in connection with identification documents or
			 access devices), sections 1581 through 1594 of such title (relating to
			 peonage, slavery and trafficking in persons), section 1952 of such title
			 (relating to interstate and foreign travel or transportation in aid of
			 racketeering enterprises), section 1956 of such title (relating to the
			 laundering of monetary instruments), section 1957 of such title (relating
			 to engaging in monetary transactions in property derived from specified
			 unlawful activity), or sections 2312 through 2315 of such title (relating
			 to interstate transportation of stolen motor vehicles or stolen property).
							(vi)A conspiracy to commit an offense described in clauses (i) through (v).
							(B)Notwithstanding any other provision of law (including any effective date), the term applies
			 regardless of whether the conduct occurred before, on, or after the date
			 of the enactment of this paragraph..
			(b)InadmissibilitySection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
				
					(J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the
			 Attorney General knows or has reason to believe—
						(i)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or
						(ii)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)),
			 knowing or having reason to know that such activities will promote,
			 further, aid, or support the illegal activity of the criminal gang..
			(c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding
			 at the end the following:
				
					(G)Aliens associated with criminal gangsAny alien is deportable who the Secretary of Homeland Security or the Attorney General knows or has
			 reason to believe—
						(i)is or has been a member of a criminal gang (as defined in section 101(a)(53)); or
						(ii)has participated in the activities of a criminal gang (as so defined), knowing or having reason to
			 know that such activities will promote, further, aid, or support the
			 illegal activity of the criminal gang..
			(d)Designation
				(1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by
			 inserting after section 219 the following:
					
						220.Designation(a)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, and the Secretary of
			 State may designate a group or association as a criminal street gang if
			 their conduct is described in section 101(a)(53) or if the group or
			 association conduct poses a significant risk that threatens the security
			 and the public safety of United States nationals or the national security,
			 homeland security, foreign policy, or economy of the United States.
							(b)Effective dateDesignations under subsection (a) shall remain in effect until the designation is revoked after
			 consultation between the Secretary of Homeland Security, the Attorney
			 General, and the Secretary of State or is terminated in accordance with
			 Federal law..
				(2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219
			 the following:
					
						
							220. Designation..
				(e)Mandatory detention of criminal street gang members
				(1)In generalSection 236(c)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is amended—
					(A)by inserting or 212(a)(2)(J) after 212(a)(3)(B); and
					(B)by inserting 237(a)(2)(G) or before 237(a)(4)(B).
					(2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act),
			 the Secretary of Homeland Security, after consultation with the
			 appropriate Federal agencies, shall submit a report to the Committees on
			 the Judiciary of the House of Representatives and of the Senate on the
			 number of aliens detained under the amendments made by paragraph (1).
				(f)Asylum claims based on gang affiliation
				(1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in
			 the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.
				(2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) is amended—
					(A)in clause (v), by striking or at the end;
					(B)by redesignating clause (vi) as clause (vii); and
					(C)by inserting after clause (v) the following:
						
							(vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) (relating to
			 participation in criminal street gangs); or.
					(g)Temporary protected statusSection 244 of such Act (8 U.S.C. 1254a) is amended—
				(1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security;
				(2)in subparagraph (c)(2)(B)—
					(A)in clause (i), by striking or at the end;
					(B)in clause (ii), by striking the period and inserting ; or; and
					(C)by adding at the end the following:
						
							(iii)the alien is, or at any time after admission has been, a member of a criminal gang (as defined in
			 section 101(a)(53)).; and
					(3)in subsection (d)—
					(A)by striking paragraph (3); and
					(B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under
			 this section whenever appropriate under any other provision of law..
					(h)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is
			 amended—
				(1)in subclause (I), by striking and;
				(2)in subclause (II), by inserting and at the end; and
				(3)by adding at the end the following:
					
						(III)no alien who is, or was at any time after admission has been, a member of a criminal gang (as
			 defined in section 101(a)(53)) shall be eligible for any immigration
			 benefit under this subparagraph;.
				(i)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and
			 shall apply to acts that occur before, on, or after the date of the
			 enactment of this Act.
			10.Unaccompanied alien child definedSection 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)) is amended to read as
			 follows:
			
				(2)The term unaccompanied alien child—
					(A)means an alien who—
						(i)has no lawful immigration status in the United States;
						(ii)has not attained 18 years of age; and
						(iii)with respect to whom—
							(I)there is no parent or legal guardian in the United States;
							(II)no parent or legal guardian in the United States is available to provide care and physical custody;
			 or
							(III)no sibling over 18 years of age, aunt, uncle, grandparent, or cousin over 18 years of age is
			 available to provide care and physical custody; except that
							(B)such term shall cease to include an alien if at any time a parent, legal guardian, sibling over 18
			 years of age, aunt, uncle, grandparent, or cousin over 18 years of age of
			 the alien is found in the United States and is available to provide care
			 and physical custody (and the Secretary of Homeland Security and the
			 Secretary of Health and Human Services shall revoke accordingly any prior
			 designation of the alien under this paragraph)..
		11.Modifications to preferential availability for asylum for unaccompanied alien minorsSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
			(1)by striking subsection (a)(2)(E); and
			(2)by striking subsection (b)(3)(C).
			12.Notification and transfer of custody regarding unaccompanied alien minorsSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b)) is amended—
			(1)in paragraph (2), by striking 48 hours and inserting 7 days; and
			(2)in paragraph (3), by striking 72 hours and inserting 30 days.
			13.Information sharing between Department of Health and Human Services and Department of Homeland
			 SecuritySection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b)) is amended by adding at the end the following:
			
				(5)Information sharingThe Secretary of Health and Human Services shall share with the Secretary of Homeland Security any
			 information requested on a child who has been determined to be an
			 unaccompanied alien child and who is or has been in the custody of the
			 Secretary of Health and Human Services, including the location of the
			 child and any person to whom custody of the child has been transferred,
			 for any legitimate law enforcement objective, including enforcement of the
			 immigration laws..
		14.Safe third countrySection 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)) is amended—
			(1)by striking Attorney General and inserting Secretary of Homeland Security; and
			(2)by striking removed, pursuant to a bilateral or multilateral agreement, to and inserting removed to.
			15.Additional immigration judges and ICE prosecutors
			(a)Executive Office for Immigration ReviewSubject to the availability of appropriations, in each of fiscal years 2014 through 2016, the
			 Attorney General shall increase by not less than 50 the number of
			 positions for full-time immigration judges within the Executive Office for
			 Immigration Review above the number of such positions for which funds were
			 allotted for fiscal year 2013.
			(b)Immigration and Customs Enforcement Office of the Principal Legal AdvisorSubject to the availability of appropriations, in each of fiscal years 2014 through 2016, the
			 Secretary of Homeland Security shall increase by not less than 60 the
			 number of positions for full-time trial attorneys within the Immigration
			 and Customs Enforcement Office of the Principal Legal Advisor above the
			 number of such positions for which funds were allotted for fiscal year
			 2013.
			16.Prohibition on actions that impede border security on certain Federal land
			(a)Short titleThis section may be cited as the National Security and Federal Lands Protection Act.
			(b)Prohibition on Secretaries of the Interior and AgricultureThe Secretary of the Interior or the Secretary of Agriculture shall not impede, prohibit, or
			 restrict activities of U.S. Customs and Border Protection on Federal land
			 located within 100 miles of an international land border that is under the
			 jurisdiction of the Secretary of the Interior or the Secretary of
			 Agriculture, to execute search and rescue operations and to prevent all
			 unlawful entries into the United States, including entries by terrorists,
			 other unlawful aliens, instruments of terrorism, narcotics, and other
			 contraband through the international land borders of the United States.
			(c)Authorized activities of U.S. Customs and Border ProtectionU.S. Customs and Border Protection shall have immediate access to Federal land within 100 miles of
			 the international land border under the jurisdiction of the Secretary of
			 the Interior or the Secretary of Agriculture for purposes of conducting
			 the following activities on such land that prevent all unlawful entries
			 into the United States, including entries by terrorists, other unlawful
			 aliens, instruments of terrorism, narcotics, and other contraband through
			 the international land borders of the United States:
				(1)Construction and maintenance of roads.
				(2)Construction and maintenance of barriers.
				(3)Use of vehicles to patrol, apprehend, or rescue.
				(4)Installation, maintenance, and operation of communications and surveillance equipment and sensors.
				(5)Deployment of temporary tactical infrastructure.
				(d)Clarification relating to waiver authority
				(1)In generalNotwithstanding any other provision of law (including any termination date relating to the waiver
			 referred to in this subsection), the waiver by the Secretary of Homeland
			 Security on April 1, 2008, under section 102(c)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103
			 note; Public Law 104–208) of the laws described in paragraph (2) with
			 respect to certain sections of the international border between the United
			 States and Mexico and between the United States and Canada shall be
			 considered to apply to all Federal land under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture within 100 miles
			 of the international land borders of the United States for the activities
			 of U.S. Customs and Border Protection described in subsection (c).
				(2)Description of laws waivedThe laws referred to in paragraph (1) are limited to the Wilderness Act (16 U.S.C. 1131 et seq.),
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.), Public Law 86–523 (16
			 U.S.C. 469 et seq.), the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906; 16 U.S.C. 431 et seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the
			 Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II
			 of chapter 5, and chapter 7, of title 5, United States Code (commonly
			 known as the Administrative Procedure Act), the National Park Service Organic Act (16 U.S.C. 1 et seq.), the General Authorities Act of 1970
			 (Public Law 91–383) (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and
			 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625,
			 92 Stat. 3467), and the Arizona Desert Wilderness Act of 1990 (16 U.S.C.
			 1132 note; Public Law 101–628).
				(e)Protection of legal usesThis section shall not be construed to provide—
				(1)authority to restrict legal uses, such as grazing, hunting, mining, or public-use recreational and
			 backcountry airstrips on land under the jurisdiction of the Secretary of
			 the Interior or the Secretary of Agriculture; or
				(2)any additional authority to restrict legal access to such land.
				(f)Effect on State and private landThis Act shall—
				(1)have no force or effect on State or private lands; and
				(2)not provide authority on or access to State or private lands.
				(g)Tribal sovereigntyNothing in this section supersedes, replaces, negates, or diminishes treaties or other agreements
			 between the United States and Indian tribes.
			17.Minors in custody
			(a)Minors in Department of Health and Human Services custodySection 235(c)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(2)) is amended by striking the last two sentences.
			(b)Minors in expedited removal proceedingsSection 235(b)(1)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(ii)) is
			 amended by striking asylum. and inserting asylum (or may be detained if the alien is an unaccompanied alien child (as defined in section
			 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))))..
			18.Foreign assistance for repatriation
			(a)Suspension of foreign assistanceThe Secretary of State shall immediately suspend all foreign assistance, including under United
			 States Agency for International Development programs, the Central American
			 Regional Security Initiative, or the International Narcotic Control Law
			 Enforcement program, to any large sending country that—
				(1)refuses to negotiate an agreement under section 235(a)(2) of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(2)), as
			 amended by section 2 of this Act; or
				(2)refuses to accept from the United States repatriated unaccompanied alien children (as defined in
			 section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)))
			 who are nationals or residents of the sending country.
				(b)Use of foreign assistance for repatriationThe Secretary of State shall provide any additional foreign assistance from the United States that
			 such Secretary determines is needed to implement an agreement under
			 section 235(a)(2) of the William Wilberforce Trafficking Victims
			 Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(2)), as amended
			 by section 2 of this Act, or safely to repatriate or reintegrate nationals
			 or residents of a large sending country without increasing the total
			 quantity of foreign assistance to such country. Such country may use any
			 earlier foreign assistance for the purpose of repatriation or
			 implementation of any agreement under such section 235(a)(2).
			(c)Definition of large sending programFor purposes of this section, the term large sending country means—
				(1)any country which was the country of nationality or last habitual residence for 1,000 or more
			 unaccompanied alien children (as defined in section 462(g)(2) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(g))) who entered the United
			 States in a single fiscal year in any of the prior 3 fiscal years; and
				(2)any other country which the Secretary of Homeland Security deems appropriate.
				(d)Effective dateThis section shall take effect on the date of the enactment of this Act and shall apply with
			 respect to any unaccompanied alien child (as defined in section 462(g)(2)
			 of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) apprehended on or
			 after such date.
			19.Reports
			(a)In generalNot later than 6 months after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of Health and Human Services, with
			 assistance from the Secretary of Homeland Security, shall submit a report
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives on efforts to improve
			 repatriation programs for unaccompanied alien children (as defined in
			 section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
			 Such reports shall include the following:
				(1)The average time that such a child is detained after apprehension until removal.
				(2)The number of such children detained improperly beyond the required time periods under paragraphs
			 (2) and (3) of section 235(b) of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)).
				(3)A statement of the funds used to effectuate the repatriation of such children, including any funds
			 that were reallocated from foreign assistance accounts as of the date of
			 the enactment of this Act.
				(b)Effective dateThis section shall take effect on the date of the enactment of this Act and shall apply with
			 respect to any unaccompanied alien child (as defined in section 462(g)(2)
			 of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) apprehended on or
			 after such date.
			
